Citation Nr: 1446482	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  12-04 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a lumbar spine disability, to include degenerative joint disease of the lumbar spine and right sacroiliac joint, claimed as low back pain and, if so, whether service connection warranted for the claimed disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to August 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied entitlement to service connection for keloid scars and numbness as secondary to left ovarian cyst and denied reopening of the claim for entitlement to service connection for low back pain.  The Veteran filed a timely notice of disagreement.  In a November 2011 rating decision, the RO granted entitlement to service connection for keloid scars and numbness as secondary to left ovarian cyst.  The issue of whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a lumbar spine disability, claimed as low back pain, now comes before the Board.

In March 2012, the Veteran testified at a Board videoconference hearing before the undersigned.  A transcript of this hearing is associated with the file.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a total review of the evidence.

The issue of service connection for a lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  A February 2001 rating decision denied the Veteran's claim of entitlement to service connection for low back pain; the Veteran did not initiate an appeal, and the decision became final.

2.  Evidence received since the February 2001 rating decision is new to the claims file, and relates to an unestablished fact necessary to substantiate the claim of whether the Veteran has a lumbar spine disability due to active service.


CONCLUSIONS OF LAW

1.  The February 2001 rating decision, denying the claim of entitlement to service connection for low back pain, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  New and material evidence has been submitted for the claim of entitlement to service connection for a lumbar spine disability; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

As to whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a lumbar spine disability, that claim has been granted, as discussed below.  As such, the Board finds that any error related to the duties to notify or assist is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).


II.  New and Material Evidence 

The RO denied service connection for low back pain in a February 2001 rating decision.  The Veteran was notified the next month.  The Veteran did not initiate an appeal.  The Board concludes that the February 2001 rating decision is final.  38 U.S.C.A. § 7105.  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.

38 C.F.R. § 3.156(a) defines "new and material evidence"; "new evidence" is evidence not previously submitted to agency decision makers, while "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ('nexus') between the present disability and the disease or injury incurred or aggravated during service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The claim for service connection for low back disability was denied in February 2001 for lack of a current chronic disability.  The rating decision noted that the Veteran failed to report for her scheduled VA examination, and evidence expected from that examination which might have been material to the outcome of the claim could not be considered.  To reopen, the new and material evidence must be received showing a current chronic disability.

In March 2011, the Veteran underwent a VA examination for her claimed low back pain, and was subsequently diagnosed with degenerative joint disease of the lumbar spine and right sacroiliac joint.  The Board finds that the evidence is both new and addresses the grounds of the prior final denial, raising a reasonable possibility of substantiating the claim.  The Board concludes that reopening is warranted.  See 38 C.F.R. § 3.156(a).


ORDER

Reopening of a claim for service connection for a lumbar spine disability is granted; the appeal is granted to this extent only.


REMAND

The Board must remand the lumbar spine disability claim in order to obtain outstanding private medical records and for a VA medical opinion.

At her July 2014 Board hearing, the Veteran testified that in 1983, while in service she began to have back pain.  She then stated that later, in 1986 she began private chiropractic treatment for her low back pain.  These chiropractic records are not included within the Veteran's claims file.  In order to satisfy its duty to assist, the VA must make reasonable efforts to assist the Veteran in securing evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The AOJ should request that the Veteran provide information regarding the name of the private treatment provider, as well as the exact dates of treatment.  The AOJ should then attempt to obtain these records and associate them with the claims file.  Alternately, the Veteran should be informed that she may provide any medical records in her possession in support of her claim.

Further, the Board finds that a new VA medical opinion is needed.  In this case, the Veteran was treated numerous times while in service for complaints of low back pain.  Initially in December 1983, the Veteran was treated for pain in the left sacroiliac region, ongoing for 3 to 4 weeks.  The clinician noted scoliosis curve and tenderness bilaterally in the lumbosacral area.  The report noted structural issues related to a lumbosacral strain.  The Veteran was diagnosed with thoracic segmental dysfunction in March 2000 and lumbar scoliosis in April 2000.  A March 2000 x-ray report indicates a finding of moderate lumbar levoscoliosis with an unusual 2 by 2 centimeter density projecting over the right lumbosacral junction region which is not well visualized on the lateral view and might simply be artifactual, and which was found to have changed position in a later March 2000 x-ray.

The Board finds that these medical records relating to the current disability tend to weigh in favor of the claim, and must be addressed in an adequate medical opinion.  The examiner rendering the March 2011 VA examination and medical opinion did not address the Veteran's in-service treatment for low back pain at all while offering his purported opinion, stating only that the Veteran gradually began experiencing back pain while stationed in New York.  Therefore, the opinion is not based on a full and accurate history.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual basis is of no probative value). 

For the foregoing reasons, the Board finds that a new VA opinion should be issued concerning the Veteran's claim for a lumbar spine disability.  The examiner should offer an opinion as to whether the current degenerative joint disease of the lumbar spine and right sacroiliac joint is related to military service, to include treatment for low back pain while in service.  All lay and medical evidence should be considered, to include any assertions of continuity of symptomatology that may be made by the Veteran.  In this regard, the Board notes that the Veteran is competent to report observable symptomatology, and the lack of contemporaneous medical records does not, in and of itself, render such lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006).  However, this may be weighed against other lay and medical evidence of record.

Accordingly, the case is REMANDED for the following action:

1.  Any VA treatment records concerning the Veteran's claim should be obtained and associated with the claims folder.

2.  The Veteran should be asked to identify the private chiropractor who treated her for complaints of low back pain in 1986 and 1987.  (See July 2014 Board hearing testimony), as well as any other private provders who have treated her for the claimed condition.  After receiving this information and any necessary releases, contact the named medical provider(s) and obtain copies of the related treatment records which are not already in the claims folder.

3.  Once the above development has been completed, arrange to have the Veteran's entire claims file reviewed by the VA examiner who conducted the March 2011 examination (if available), or another appropriate medical professional, for the purpose of providing an addendum to the opinion as to the etiology of the Veteran's currently degenerative joint disease of the lumbar spine and right sacroiliac joint.  Any and all indicated history, evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a rationale for any opinion expressed should be provided. 

The relevant documents in the claims file should be made available to the examiner for review of the history in conjunction with the examination, and the examination report should reflect that such review was accomplished.

The entire claims file including the additionally requested materials in this remand, and a copy of this remand should be made available to the examiner for review, and such review should be noted in the opinion report.

The examiner is asked to state whether it is at least as likely as not (i.e., at least a 50-50 probability) that the Veteran's current degenerative joint disease of the lumbar spine and right sacroiliac joint had its onset in service or is otherwise related to service.

Specifically, the examiner should discuss the service treatment records indicating complaints of low back pain in the left sacroiliac region with noted scoliosis curve and tenderness in December 1983; reports of thoracic segmental dysfunction in March 2000; an x-ray report indicating moderate lumbar levoscoliosis with a 2 by 2 centimeter density projecting over the right lumbosacral junction in March 2000; and lumbar scoliosis in April 2000.

If the examiner cannot provide the requested opinions without resort to speculation, the examiner should give a complete rationale for such conclusion.  The examiner's rationale should include what information is needed in order to give an opinion and/or whether they do not have the medical knowledge required to address the questions asked.

4.  Then, the AOJ should readjudicate the claim.  If the benefit sought is not granted, the appellant and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


